


Exhibit 10.1


REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of November 26, 2014, by and among TerraForm Power, Inc, a Delaware
corporation (the “Company”), on the one hand, and the Purchasers party hereto
(the “Purchasers”), on the other hand.
W I T N E S S E T H:
WHEREAS, on the date hereof, the Company sold 11,666,667 newly issued shares
(the “Shares”) of Class A common stock, par value $0.01 per share (the “Common
Stock”), to the Purchasers (the “Offering”); and
WHEREAS, in order to induce the Purchasers to purchase the Shares in the
Offering, the Company has agreed to provide the registration rights provided for
in this Agreement for the holders of Registrable Shares (as defined below).
NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereto, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.
Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Additional Payments” is defined in Section 7(a).
“Additional Payments Payment Date” means the last day of each month following
the date on which a Registration Default occurs.
“Additional Shares” means shares or other securities issued in respect of the
Shares by reason of or in connection with any stock dividend, stock
distribution, stock split or similar issuance.
“Affiliate” means, as to any specified Person, (i) any Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the specified Person, (ii) any executive officer,
director, trustee or general partner of the specified Person and (iii) any legal
entity for which the specified Person acts as an executive officer, director,
trustee or general partner. For purposes of this definition, “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly, or indirectly through one or more intermediaries, of the
power to direct or cause the direction of the management and policies of such
Person, whether by contract, through the ownership of voting securities,
partnership interests or other equity interests or otherwise.
“Agreement” is defined in the introductory paragraph of this Agreement.
“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in New York, New York are authorized
or obligated by applicable law, regulation or executive order to close.
“Closing Date” means the date of the issuance of the Shares and the closing of
the Offering.
“Commission” means the Securities and Exchange Commission.
“Common Stock” is defined in the first recital clause of this Agreement.
“Company” is defined in the introductory paragraph of this Agreement, and any
successor thereto.
“End of Suspension Notice” is defined in Section 5(c) hereof.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission pursuant thereto.
“FINRA” means the Financial Industry National Regulatory Agency.
“Holder” means each record owner of any Registrable Shares from time to time.
“Losses” is defined in Section 6(a) hereof.
“Mandatory Registration Statement” is defined in Section 2(a) hereof.
“Offering” is defined in the first recital clause of this Agreement.
“Person” means an individual, limited liability company, partnership,
corporation, trust, unincorporated organization, government or agency or
political subdivision thereof, or any other legal entity.






--------------------------------------------------------------------------------



“Private Placement Memorandum” means the private placement memorandum, dated
November 18, 2014, pursuant to which the Shares were offered and sold in the
Offering.
“Prospectus” means the prospectus included in any Registration Statement,
including any preliminary prospectus, and all other amendments and supplements
to any such prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference, if any, in
such prospectus.
“Registrable Shares” means the Shares and any Additional Shares in respect
thereof, in each case, upon original issuance thereof, and at all times
subsequent thereto, including upon the transfer thereof by the original Holder
or any subsequent Holder, until, in the case of any such Shares or Additional
Shares, as applicable, the earliest to occur of:
(i)the date on which they have been sold pursuant to a Registration Statement or
sold pursuant to Rule 144; or
(ii)    the date on which they are sold to the Company or its subsidiaries.
“Registration Default” is defined in Section 7(a).
“Registration Expenses” means any and all expenses incident to the performance
of or compliance with this Agreement, including, without limitation: (i) all
Commission, securities exchange, the NASDAQ Stock Market (“NASDAQ”) and FINRA
fees, (ii) all fees and expenses incurred in connection with compliance with
international, federal or state securities or blue sky laws (including, without
limitation, any registration, listing and filing fees and reasonable fees and
disbursements of counsel in connection with blue sky qualification of any of the
Registrable Shares and the preparation of a blue sky memorandum and compliance
with the rules of FINRA and NASDAQ), (iii) all expenses of any Persons in
preparing or assisting in preparing, word processing, duplicating, printing,
delivering and distributing any Registration Statement, any Prospectus, any
amendments or supplements thereto, securities sales agreements, certificates and
any other documents relating to the performance under and compliance with this
Agreement, (iv) all fees and expenses incurred in connection with the listing or
inclusion of any of the Registrable Shares on NASDAQ pursuant to Section 4(j) of
this Agreement, (v) the fees and disbursements of counsel for the Company and of
the independent public accountants of the Company (including, without
limitation, the expenses of any special audit and “cold comfort” letters
required by or incident to such performance), and (vi) any fees and
disbursements customarily paid in issues and sales of securities (including the
fees and expenses of any experts retained by the Company in connection with any
Registration Statement), provided, however, that Registration Expenses shall
exclude brokers’ or underwriters’ discounts and commissions and transfer taxes,
if any, relating to the sale or disposition of Registrable Shares by a Holder
and the fees and disbursements of any counsel to the Holders other than as
provided for in clause (v) above.
“Registration Statement” means any Mandatory Registration Statement, Subsequent
Form S-3 Registration Statement or Subsequent Registration Statement.
“Rule 144”, “Rule 158”, “Rule 415”, or “Rule 424”, respectively, means such
specified rule promulgated by the Commission pursuant to the Securities Act, as
such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.
“Selling Holder” means a Holder who is selling Registrable Shares under a
registration statement pursuant to the terms of this Agreement.
“Shares” is defined in the first recital clause of this Agreement.
“Subsequent Form S-3 Registration Statement” is defined in Section 2(b) hereof.
“Subsequent Registration Statement” is defined in Section 2(c) hereof.
“Suspension Event” is defined in Section 5(c) hereof.
“Suspension Notice” is defined in Section 5(c) hereof.
2.
Registration Rights.

(a)Mandatory Registration. In accordance with the procedures set forth in
Section 4, the Company agrees to file with the Commission as soon as reasonably
practicable, but in no event later than 30 days following the Closing Date, a
resale registration statement on Form S-1, Form S-3 or such other form under the
Securities Act then available to the Company providing for the resale pursuant
to Rule 415 from time to time by the Holders of any and all Registrable Shares
consisting of Shares and all Additional Shares in respect thereof, if any,
issued prior to the effectiveness of such registration statement (including the
Prospectus, amendments and supplements to such registration statement, including
pre- and post-effective amendments, all exhibits thereto and all material
incorporated by reference or deemed to be incorporated by

-2-



--------------------------------------------------------------------------------



reference, if any, in such registration statement, the “Mandatory Registration
Statement”). The Company agrees to use its commercially reasonable efforts to
cause the Commission to declare any Mandatory Registration Statement effective
by the earlier of (i) five Business Days after the Commission has advised the
Company that such Mandatory Registration Statement has not been selected for
review by the Commission, (ii) five Business Days after the Commission has
advised the Company that it has no further comments to the Mandatory
Registration Statement or (iii) 90 days after the closing date of the Offering;
provided, however that the Company shall have no obligation to cause a Mandatory
Registration Statement to be declared effective with respect to the Registrable
Securities of a Holder, except insofar as such Holder has provided the
information set forth in Section 2(a)(ii) below in accordance with the timing
requirements set forth therein.
(i)     The Company shall use its commercially reasonable efforts to cause any
Mandatory Registration Statement to remain continuously effective until the
earlier of (A) the sale pursuant to such Mandatory Registration Statement of all
of the Registrable Securities covered by such Mandatory Registration Statement,
(B) the sale, transfer or other disposition pursuant to Rule 144 of all of the
Registrable Shares covered by such Mandatory Registration Statement, (C) such
time as the Registrable Shares covered by such Mandatory Registration Statement
that are not held by Affiliates of the Company are, as determined by the
Company, eligible for resale pursuant to Rule 144 without regard to the
requirement that the Company be current in its Exchange Act reporting, (D) such
time as all of the Registrable Shares covered by such Mandatory Registration
Statement have been sold to the Company or any of its subsidiaries or (E) the
first anniversary of the effective date of the initial Mandatory Registration
Statement (subject to extension pursuant to Section 5(d)). Any Mandatory
Registration Statement shall provide for the resale from time to time, and
pursuant to any method or combination of methods legally available to, and
requested by, the Holder(s) of the Registrable Shares.
(ii)    Selling Stockholder Questionnaires. Each Holder agrees, by its
acquisition of Registrable Shares, that if such Holder wishes to sell
Registrable Shares pursuant to a Mandatory Registration Statement and related
Prospectus, it will do so only in accordance with this Section 2(a)(ii). Upon
request by the Company, each Holder wishing to sell Registrable Shares pursuant
to a Mandatory Registration Statement and related Prospectus agrees to deliver a
written notice, substantially in form and substance of Appendix D of the Private
Placement Memorandum (a “Notice and Questionnaire”), to the Company (to the
extent such Notice and Questionnaire has not been previously provided by such
Holder). The Company shall mail the Notice and Questionnaire to the Holders no
later than the date of initial filing of the Mandatory Registration Statement
with the Commission. No Holder shall be entitled to be named as a selling
securityholder in the Mandatory Registration Statement as of the initial
effective date of the Mandatory Registration Statement, and no Holder shall be
entitled to use the Prospectus forming a part thereof for resales of Registrable
Shares at any time, unless such Holder has returned a completed and signed
Notice and Questionnaire to the Company by the deadline for response set forth
therein; provided, however, Holders shall have at least 20 calendar days from
the date on which the Notice and Questionnaire is first mailed to such Holders
to return a completed and signed Notice and Questionnaire to the Company.
Notwithstanding the foregoing, (1) upon the request of any Holder that did not
return a Notice and Questionnaire on a timely basis or did not receive a Notice
and Questionnaire because it was a subsequent transferee of Registrable Shares
after the Company mailed the Notice and Questionnaire, the Company shall
distribute a Notice and Questionnaire to such Holders at the address set forth
in the request and (2) upon receipt of a properly completed Notice and
Questionnaire from such Holder, the Company shall use all commercially
reasonable efforts to name such Holder as a selling securityholder in the
Mandatory Registration Statement by means of a pre-effective amendment, by means
of a post-effective amendment or, if permitted by the Commission, by means of a
Prospectus supplement to the Mandatory Registration Statement; provided,
however, that the Company will have no obligation to add Holders to the
Mandatory Registration Statement as selling securityholders more frequently that
one time per every 30 calendar days.
(b)    Subsequent Shelf Registration Statement on Form S-3. At any time after
the Company becomes eligible to use a shelf registration statement on Form S-3,
the Company shall, in accordance with the procedures set forth in Section 4,
have the option to file a registration statement on Form S-3 (whether such
registration statement is filed by the Company on its own account or on account
of one or more third persons), or a post-effective amendment on Form S-3 to the
Mandatory Registration Statement (including the Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, all exhibits thereto and all material incorporated by reference or
deemed to be incorporated by reference, if any, in such registration statement,
a “Subsequent Form S-3 Registration Statement”) covering any Registrable
Securities outstanding under any Mandatory Registration Statement and any
Additional Shares outstanding under any Subsequent Registration Statement
(provided that such Mandatory Registration Statement or Subsequent Registration
Statement are not registration statements on Form S-3), on behalf of the Holders
thereof in the same manner, and subject to the same provisions in this Agreement
as the Mandatory Registration Statement.

-3-



--------------------------------------------------------------------------------



(c)    Subsequent Registration Statement for Additional Shares Issued after
Effectiveness of the Mandatory Registration Statement. If any Additional Shares
are issued or distributed to Holders after the effectiveness of the Mandatory
Registration Statement, or such Additional Shares were otherwise not included in
a prior Registration Statement, then the Company shall as soon as practicable
file an additional registration statement (including the Prospectus, amendments
and supplements to such registration statement, including pre- and
post-effective amendments, all exhibits thereto and all material incorporated by
reference or deemed to be incorporated by reference, if any, in such
registration statement, a “Subsequent Registration Statement”) covering such
Additional Shares on behalf of the Holders thereof in the same manner, and
subject to the same provisions in this Agreement as the Mandatory Registration
Statement.
(d)    Expenses. The Company shall pay all Registration Expenses in connection
with the registration of the Registrable Shares pursuant to this Agreement. Each
Holder participating in a registration pursuant to this Section 2 shall bear
such Holder’s proportionate share (based on the total number of Registrable
Shares sold in such registration) of all discounts and commissions payable to
underwriters or brokers and all transfer taxes in connection with a registration
of Registrable Shares pursuant to this Agreement and any other expense of the
Holders not specifically allocated to the Company pursuant to this Agreement
relating to the sale or disposition of such Holder’s Registrable Shares pursuant
to any Registration Statement.
3.
Rule 144 Reporting.

With a view to making available the benefits of certain rules and regulations of
the Commission that may permit the sale of the Registrable Shares to the public
without registration, the Company agrees to:
(a)    use its commercially reasonable efforts to file with the Commission in a
timely manner all reports and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, at all times from and
after the date hereof; and
(b)    so long as a Holder owns any Registrable Shares, furnish, unless
otherwise available at no charge by access electronically to the Commission’s
EDGAR filing system, to such Holder forthwith upon request (i) a copy of the
most recent annual or quarterly report of the Company, and (ii) such other
reports and documents of the Company so filed with the Commission as such Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such Registrable Shares without
registration.
4.
Registration Procedures.

In connection with the obligations of the Company with respect to any
registration pursuant to this Agreement, the Company shall:
(a)prepare and file with the Commission, as specified in this Agreement, each
Registration Statement, which Registration Statement shall comply as to form in
all material respects with the requirements of the applicable form and include
all financial statements required by the Commission to be filed therewith, and
use its commercially reasonable efforts to cause any Mandatory Registration
Statement to become and remain effective as set forth in Section 2(a)(i) hereof;
(b)subject to Section 4(h) hereof, (i) prepare and file with the Commission such
amendments and post-effective amendments to each such Registration Statement as
may be necessary to keep such Registration Statement effective for the period
described in Section 4(a) hereof, (ii) cause each Prospectus contained therein
to be supplemented by any required Prospectus supplement, and as so supplemented
to be filed pursuant to Rule 424 or any similar rule that may be adopted under
the Securities Act, and (iii) comply in all material respects with the
provisions of the Securities Act with respect to the disposition of all
securities covered by each Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the selling
Holders thereof;
(c)furnish to the Holders, without charge, such number of copies of each
Prospectus, including each preliminary Prospectus, and any amendment or
supplement thereto and such other documents as such Holder may reasonably
request, in order to facilitate the public sale or other disposition of the
Registrable Shares; the Company hereby consenting to the use of such Prospectus,
including each preliminary Prospectus, by the Holders, if any, in connection
with the offering and sale of the Registrable Shares covered by any such
Prospectus;
(d)use its commercially reasonable efforts to register or qualify, or obtain
exemption from registration or qualification for, all Registrable Shares by the
time the applicable Registration Statement is declared effective by the
Commission under all applicable state securities or “blue sky” laws of such
domestic jurisdictions as any Holder covered by a Registration Statement shall
reasonably request in writing, keep each such registration or qualification or
exemption effective during the period such Registration Statement is required to
be kept effective pursuant to Section 4(a) and do any and all other acts and
things that may be reasonably necessary or advisable to enable such Holder to
consummate the disposition

-4-



--------------------------------------------------------------------------------



in each such jurisdiction of such Registrable Shares owned by such Holder;
provided, however, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction or to register as a broker or
dealer in such jurisdiction where it would not otherwise be required to qualify
but for this Section 4(d), (ii) subject itself to taxation in any such
jurisdiction, or (iii) submit to the general service of process in any such
jurisdiction;
(e)notify each Holder with Registrable Shares covered by a Registration
Statement promptly and, if requested by any such Holder, confirm such advice in
writing (i) when such Registration Statement has become effective and when any
post-effective amendments thereto become effective, (ii) of the issuance by the
Commission or any state securities authority of any stop order suspending the
effectiveness of such Registration Statement or the initiation of any
proceedings for that purpose, (iii) of any request by the Commission or any
other federal or state governmental authority for amendments or supplements to
such Registration Statement or related Prospectus and (iv) of the happening of
any event during the period such Registration Statement is effective as a result
of which such Registration Statement or the related Prospectus or any document
incorporated by reference therein contains any untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading (which information shall
be accompanied by an instruction to suspend the use of the Registration
Statement and the Prospectus until the requisite changes have been made);
(f)during the period of time referred to in Section 4(a) above, use its
commercially reasonable efforts to avoid the issuance of, or if issued, to
obtain the withdrawal of, any order enjoining or suspending the use or
effectiveness of a Registration Statement or suspending the qualification (or
exemption from qualification) of any of the Registrable Shares for sale in any
jurisdiction, as promptly as practicable;
(g)upon request, furnish to each requesting Holder with Registrable Shares
covered by a Registration Statement, without charge, at least one conformed copy
of such Registration Statement and any post-effective amendment or supplement
thereto (without documents incorporated therein by reference or exhibits
thereto);
(h)except as provided in Section 5, upon the occurrence of any event
contemplated by Section 4(e)(iv), use its commercially reasonable efforts to
promptly prepare a supplement or post-effective amendment to a Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Shares, such Prospectus will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and,
upon request, promptly furnish to each requesting Holder a reasonable number of
copies of each such supplement or post-effective amendment;
(i)enter into customary agreements and take all other action in connection
therewith in order to expedite or facilitate the distribution of the Registrable
Shares included in such Registration Statement;
(j)use its commercially reasonable efforts (including, without limitation,
seeking to cure in the Company’s listing or inclusion application any
deficiencies cited by the exchange or market) to list or include all Registrable
Shares on any securities exchange on which the Common Stock is then listed or
included;
(k)prepare and file in a timely manner all documents and reports required by the
Exchange Act;
(l)(i) otherwise use its commercially reasonable efforts to comply in all
material respects with all applicable rules and regulations of the Commission
and (ii) make generally available to its stockholders, as soon as reasonably
practicable, earnings statements (which need not be audited) covering at least
12 months that satisfy the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder;
(m)cause to be maintained a registrar and transfer agent for all Registrable
Shares covered by any Registration Statement from and after a date not later
than the effective date of such Registration Statement; and
The Company may require the Holders to furnish to the Company such information
regarding the proposed distribution by such Holder as the Company may from time
to time reasonably request in writing or as shall be required to effect the
registration of the Registrable Shares, and no Holder shall be entitled to be
named as a selling stockholder in any Registration Statement and no Holder shall
be entitled to use the Prospectus forming a part thereof if such Holder does not
provide such information to the Company. Each Holder further agrees to furnish
promptly to the Company in writing all information required from time to time to
make the information previously furnished by such Holder not misleading.

-5-



--------------------------------------------------------------------------------



Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(e)(ii), 4(e)(iii) or
4(e)(iv) hereof, such Holder will immediately discontinue disposition of
Registrable Shares pursuant to a Registration Statement until (i) any such stop
order is vacated or (ii) if an event described in Section 4(e)(iii) or 4(e)(iv)
occurs, such Holder’s receipt of the copies of the supplemented or amended
Prospectus. If so directed by the Company, such Holder will deliver to the
Company (at the reasonable expense of the Company) all copies in its possession,
other than permanent file copies then in such Holder’s possession, of the
Prospectus covering such Registrable Shares current at the time of receipt of
such notice.
5.
Suspension Period.

(a)Subject to the provisions of this Section 5 and a good faith determination by
the Company that it is in the best interests of the Company to suspend the use
of any Mandatory Registration Statement, following the effectiveness of such
Mandatory Registration Statement (and the filings with any international,
federal or state securities commissions), the Company, by written notice to the
Holders, may direct the Holders to suspend sales of the Registrable Shares
pursuant to such Mandatory Registration Statement for such times as the Company
reasonably may determine is necessary and advisable (but in no event for more
than 30 days in any 90-day period or 90 days in any 365-day period), if any of
the following events shall occur: (i) there is material non-public information
regarding the Company which (A) the Company determines not to be in the
Company's best interest to disclose, (B) would, in the good faith determination
of the Company, require any revisions to the Registration Statement so that it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and (C) which the Company is not otherwise required to disclose,
(ii) there is a significant bone fide business opportunity (including, but not
limited to, the acquisition or disposition of assets (other than in the ordinary
course of business), including any significant merger, consolidation, tender
offer or other similar transaction) available to the Company which the Company
determines not to be in the Company's best interest to disclose, or (iii) the
Company is required to file a post-effective amendment to a Registration
Statement to incorporate the Company’s quarterly or annual reports or audited
financial statements on Forms 10-Q and 10-K; provided that no suspension period
permitted pursuant to this clause (iii) shall continue for more than 5
consecutive business days.
(b)Upon the earlier to occur of (A) the Company delivering to the Holders an End
of Suspension Notice, as hereinafter defined, or (B) the end of the maximum
permissible suspension period, the Company shall use its commercially reasonable
efforts to promptly amend or supplement the Mandatory Registration Statement on
a post-effective basis, if necessary, or to take such action as is necessary to
make resumed use of the Mandatory Registration Statement compatible with the
Company’s best interests, as applicable, so as to permit the Holders to resume
sales of the Registrable Shares as soon as possible.
(c)In the case of an event that causes the Company to suspend the use of a
Registration Statement (a “Suspension Event”), the Company shall give written
notice (a “Suspension Notice”) to the Holders to suspend sales of the
Registrable Shares, and such notice shall state that such suspension shall
continue only for so long as the Suspension Event or its effect is continuing
and the Company is taking all reasonable steps to terminate suspension of the
effectiveness of the Registration Statement as promptly as possible. The Holders
shall not effect any sales of the Registrable Shares pursuant to such
Registration Statement (or such filings) at any time after it has received a
Suspension Notice from the Company and prior to receipt of an End of Suspension
Notice (as defined below). If so directed by the Company, each Holder will
deliver to the Company (at the expense of the Company) all copies other than
permanent file copies then in such Holder’s possession of the Prospectus
covering the Registrable Shares at the time of receipt of the Suspension Notice.
The Holders may recommence effecting sales of the Registrable Shares pursuant to
the Registration Statement (or such filings) following further notice to such
effect (an “End of Suspension Notice”) from the Company, which End of Suspension
Notice shall be given by the Company to the Holders in the manner described
above promptly following the conclusion of any Suspension Event and its effect.
(d)Notwithstanding any provision herein to the contrary, if the Company shall
give a Suspension Notice pursuant to this Section 5 with respect to any
Mandatory Registration Statement, the Company agrees that it shall extend the
period of time during which such Mandatory Registration Statement shall be
maintained effective pursuant to this Agreement by the number of days during the
period from the date of the giving of the Suspension Notice to and including the
date when Holders shall have received the End of Suspension Notice and copies of
the supplemented or amended Prospectus necessary to resume sales; provided such
period of time shall not be extended beyond the date that Shares or Additional
Shares are not Registrable Shares.
6.
Indemnification and Contribution.

(a)By the Company. In the event of a registration of any Registrable Shares
under the Securities Act pursuant to this Agreement, the Company will indemnify
and hold harmless each Selling Holder thereunder, their respective directors,

-6-



--------------------------------------------------------------------------------



officers, employees, agents and managers, and each Person, if any, who controls
such Selling Holder within the meaning of the Securities Act and the Exchange
Act, and their respective directors, officers, employees, agents and managers,
against any Losses, joint or several, to which such Selling Holder or
controlling Person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof), (i) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact (in the
case of any prospectus, in the light of the circumstances under which such
statement is made) contained in a Mandatory Registration Statement or any other
registration statement contemplated by this Agreement, any preliminary
prospectus or final prospectus contained therein, or any free writing prospectus
related thereto, or any amendment or supplement thereof, or (ii) arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in the light of the circumstances under which they
were made) not misleading, and will reimburse each such Selling Holder, their
respective directors and officers and each such controlling Person for any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such Loss or actions or proceedings; provided, however, that
the Company will not be liable in any such case if and to the extent that any
such Loss arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Selling Holder or such controlling Person in writing
specifically for use in the Mandatory Registration Statement or such other
registration statement, free writing prospectus or prospectus supplement, as
applicable. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Selling Holder or any such
director, officer, employee, agent, manager or controlling Person, and shall
survive the transfer of such securities by such Selling Holder.
(b)By Each Selling Holder. In the event of a registration of any Registrable
Shares under the Securities Act pursuant to this Agreement, each Selling Holder
agrees to indemnify and hold harmless the Company, its directors, officers,
employees, agents and managers, and each Person, if any, who controls the
Company within the meaning of the Securities Act and the Exchange Act, and their
respective directors, officers, employees, agents and managers, against any
Losses, joint or several, to which the Company or such controlling Person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such Losses (or actions or proceedings, whether commenced or threatened, in
respect thereof), (i) arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact (in the case of any prospectus, in
the light of the circumstances under which such statement is made) contained in
a Mandatory Registration Statement or any other registration statement
contemplated by this Agreement, any preliminary prospectus or final prospectus
contained therein, or any free writing prospectus related thereto, or any
amendment or supplement thereof, (ii) arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading, and will reimburse the Company, its directors and officers and each
such controlling Person for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such Loss or actions or
proceedings, but in the case of each of clause (i) and (ii) of this Section
6(b)(2), only with respect to information regarding such Selling Holder
furnished in writing by or on behalf of such Selling Holder expressly for
inclusion in a Mandatory Registration Statement or any other registration
statement contemplated by this Agreement, any preliminary prospectus or final
prospectus contained therein, or any free writing prospectus related thereto, or
any amendment or supplement thereof; provided, however, that the liability of
each Selling Holder shall not be greater in amount than the dollar amount of the
proceeds received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Company or any such director, officer, employee, agent, manager or
controlling Person, and shall survive the transfer of such securities by such
Selling Holder.
(c)Notice. Promptly after any indemnified party has received notice of any
indemnifiable claim hereunder, or the commencement of any action, suit or
proceeding by a third person, which the indemnified party believes in good faith
is an indemnifiable claim under this Agreement, the indemnified party shall give
the indemnifying party written notice of such claim but failure to so notify the
indemnifying party will not relieve the indemnifying party from any liability it
may have to such indemnified party hereunder except to the extent that the
indemnifying party is materially prejudiced by such failure. Such notice shall
state the nature and the basis of such claim to the extent then known. The
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 6 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense
and employ counsel or (ii) if the defendants in any such action include both the
indemnified party and the indemnifying party and counsel to the indemnified
party shall have concluded that there may be reasonable defenses available to
the indemnified party that are different from or additional to those available
to the indemnifying party, or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of

-7-



--------------------------------------------------------------------------------



the indemnifying party, then the indemnified party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the reasonable out-of-pocket
expenses and fees of such separate counsel and other reasonable out-of-pocket
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. Notwithstanding any other provision of this Agreement, the
indemnifying party shall not settle any indemnified claim without the consent of
the indemnified party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete release from liability of, and does not
contain any admission of wrongdoing by, the indemnified party.
(d)Contribution. If the indemnification provided for in this Section 6 is held
by a court or government agency of competent jurisdiction to be unavailable to
any indemnified party or is insufficient to hold them harmless in respect of any
Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
gross proceeds received by such Selling Holder from the sale of Registrable
Shares giving rise to such indemnification. The relative fault of the
indemnifying party on the one hand and the indemnified party on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact has been made by, or relates to, information supplied by such
party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just and equitable if contributions pursuant to this
paragraph were to be determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to herein. The amount paid by an indemnified party as a result of the Losses
referred to in the first sentence of this paragraph shall be deemed to include
any legal and other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any Loss that is the subject of this
paragraph. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who is not guilty of such fraudulent misrepresentation.
(e)Other Indemnification. The provisions of this Section 6 shall be in addition
to any other rights to indemnification or contribution that an indemnified party
may have pursuant to law, equity, contract or otherwise.
7.
Additional Payments Under Certain Circumstances.

(a)Additional payments (“Additional Payments”) with respect to the Registrable
Shares shall be assessed as follows if any of the following events occur (each
such event in clauses (i) through (v) below being herein called a “Registration
Default”):
(i)the Mandatory Registration Statement has not been filed within 30 days
following the Closing Date;
(ii)the Mandatory Registration Statement has not been declared effective within
the period set forth in the last sentence of the first paragraph of Section 2(a)
hereto (excluding clauses (i) and (ii) thereof);
(iii)the Company fails, with respect to a Holder that supplies a Notice and
Questionnaire described in Section 2(a)(ii), to cause an amendment to the
already effective Mandatory Registration Statement to be filed or, if permitted
by the Commission, to prepare a Prospectus supplement to the Mandatory
Registration Statement and distribute such supplement to Holders, in each case
within the time period set forth in Section 2(a)(ii) to name such Holder as an
additional selling securityholder; or
(iv)the Mandatory Registration Statement is declared effective by the Commission
but (A) the Mandatory Registration Statement thereafter ceases to be effective
during the period contemplated by Section 2(a)(i) (giving effect to any
applicable suspension period as described in Section 5(a)) or (B) as specified
in Section 5(a), the Mandatory Registration Statement or the Prospectus ceases
to be usable in connection with resales of Registrable Shares during the periods
specified herein and the Company fails to (1) cure the Mandatory Registration
Statement within five business days by a post-effective amendment or a report
filed pursuant to the Exchange Act or (2) if applicable, terminate the
suspension period described in Section 5(a) by the 30th day, as applicable.
Each of the foregoing will constitute a Registration Default whatever the reason
for any such event and whether it is voluntary or involuntary or is beyond the
Company’s control or pursuant to operation of law or as a result of any action
or inaction by the Commission.

-8-



--------------------------------------------------------------------------------



(b)Additional Payments shall accrue on the Registrable Shares for each such day
from and including the date on which any such Registration Default occurs to but
excluding the date on which all such Registration Defaults have been cured at a
rate of 0.50% per month (on a 30/360 basis) of the price at which the Company
offered the Shares. Additional Payments shall be paid in accordance with Section
7(d) below. In the case of a Registration Default described in clause (a)(iii),
the Company’s obligation to pay Additional Payments extends only to the affected
Registrable Shares. Other than the obligation of payment of any Additional
Payments in accordance with the terms hereof, the Company will have no other
liabilities for monetary damages with respect to its registration obligations.
With respect to each Holder, the Company’s obligations to pay Additional
Payments remain in effect only so long as the Shares held by the Holder are
Registrable Shares; provided however, any obligations of the Company for accrued
but unpaid Additional Payments at the time such Shares cease to be Registrable
Shares shall survive until such time as all such obligations with respect to
such Shares shall have been satisfied in full. Notwithstanding anything to the
contrary contained herein, in no event shall the aggregate of all Additional
Payments payable by the Company hereunder exceed five percent (5%) of the
aggregate price at which the Company offered the Shares.
(c)A Registration Default referred to in clauses (a)(i) or a(ii) shall be deemed
not to have occurred and be continuing, and no Additional Payments shall accrue
as a result thereof, in relation to the Mandatory Registration Statement or the
related prospectus if (i) (A) such Registration Default has occurred solely as a
result of material events, with respect to the Company that would need to be
described in such Mandatory Registration Statement or the related prospectus or
(B) the Registration Default relates to any information supplied or failed to be
supplied by a Holder of Registrable Securities and (ii) the Company is
proceeding promptly and in good faith to amend or supplement the Mandatory
Registration Statement and related prospectus to describe such events as
required by Section 5; provided, however, that in any case if such Registration
Default occurs for a continuous period in excess of 45 days beyond any permitted
30 or 90-day suspension period (as provided by Section 5), Additional Payments
shall be payable in accordance with the above paragraph (b) from the day such
Registration Default occurs until such Registration Default is cured.
(d)Any amounts of Additional Payments pursuant to Section 5(a) will be payable
in cash in arrears on each Additional Payments Payment Date. The amount of
Additional Payments will be determined on the basis of a 360‑day year comprised
of twelve 30‑day months, and the actual number of days on which Additional
Payments accrued during such period.
8.
Termination of the Company’s Obligations.

The Company shall have no further obligations pursuant to this Agreement at the
earlier of (i) such time as no Registrable Shares are outstanding and (ii) such
time as the Registrable Shares covered by the Registration Statement that are
not held by Affiliates of the Company are, as determined by the Company,
eligible for resale pursuant to Rule 144 without regard to the requirement that
the Company be current in its Exchange Act reporting; provided, in each case,
however, that the Company’s obligations under Sections 6 and 10 of this
Agreement shall remain in full force and effect following such time.
9.
Limitations on Subsequent Registration Rights.

From and after the date of this Agreement, the Company shall not, without the
prior written consent of the Holders of a majority of the then outstanding
Registrable Shares, enter into any agreement with any holder or prospective
holder of any securities of the Company that would allow such holder or
prospective holder to include such securities in the Mandatory Registration
Statement, filed pursuant to the terms hereof, unless under the terms of such
agreement, such holder or prospective holder may include such securities in any
such registration only to the extent that the inclusion of his securities will
not reduce the amount of Registrable Shares of the Holders that is included.
10.
Miscellaneous.

(a)Amendments and Waivers. This Agreement may not be amended, modified or
supplemented, and waivers or consents to or departures from the provisions
hereof may not be given, without the written consent of the Company and Holders
beneficially owning a majority of the then outstanding Registrable Shares;
provided, however, that for purposes of this Agreement, Registrable Shares
owned, directly or indirectly, by an Affiliate of the Company shall not be
deemed to be outstanding. Notwithstanding the foregoing, a waiver or consent to
or departure from the provisions hereof with respect to a matter that relates
exclusively to the rights of a Holder whose securities are being sold pursuant
to a Registration Statement and that does not directly or indirectly affect,
impair, limit or compromise the rights of other Holders may be given by such
Holder; provided that the provisions of this sentence may not be amended,
modified or supplemented except in accordance with the provisions of the
immediately preceding sentence.
(b)Notices. All notices and other communications, provided for or permitted
hereunder shall be made in writing and delivered by facsimile (with receipt
confirmed), overnight courier or registered or certified mail, return receipt
requested, or by telegram, addressed as follows:

-9-



--------------------------------------------------------------------------------



(i)if to a Holder, at the most current address given by the transfer agent and
registrar of the Shares to the Company;
(ii)if to the Company, at the offices of the Company at 12500 Baltimore Avenue,
Beltsville, Maryland 20705, Attn: Sebastian Deschler, General Counsel; with
copies (which shall not constitute notice) to: Skadden, Arps, Slate, Meagher &
Flom LLP, Four Times Square, New York, New York 10036 Attn: Andrea Nicolas ,
Facsimile: (917) 777-3416.
(c)Successors and Assigns; Third Party Beneficiaries. This Agreement shall inure
to the benefit of and be binding upon the successors and assigns of each of the
parties hereto and shall inure to the benefit of each Holder. The Company agrees
that the Holders shall be third party beneficiaries to the agreements made
hereunder by the Company, and each Holder shall have the right to enforce such
agreements directly to the extent it deems such enforcement necessary or
advisable to protect its rights hereunder; provided, however, that such Holder
fulfills all of its obligations hereunder.
(d)Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
(e)Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK OR THE SUPREME COURT OF THE STATE OF NEW YORK OR SITTING IN
NEW YORK COUNTY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(f)Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties hereto that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
(g)Entire Agreement. This Agreement, together with the Placement Agency
Agreement, is intended by the parties hereto as a final expression of their
agreement, and is intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein.
(h)Registrable Shares Held by the Company or its Affiliates. Whenever the
consent or approval of Holders of a specified percentage of Registrable Shares
is required hereunder, Registrable Shares held by the Company or its Affiliates
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.
(i)Survival. The indemnification and contribution obligations under Section 6 of
this Agreement shall survive the termination of the Company’s obligations under
Section 2 of this Agreement.
(j)Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the provisions of this Agreement.
All references made in this Agreement to “Section” refer to such Section of this
Agreement, unless expressly stated otherwise.


[Remainder of this Page Intentionally Left Blank]

-10-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


TERRAFORM POWER, INC.
   
By: /s/ Sebastian Deschler
Name: Sebastian Deschler
Title: Senior Vice President, General Counsel and Secretary




AT MLP Fund, LLC,
as Purchaser


By: /s/ Lance Marr
Name: Lance Marr
Title: Senior Vice President


Baron Asset Fund,
as Purchaser


By: /s/ Patrick M. Patalino
Name: Patrick M. Patalino
Title: General Counsel


Baron Focused Growth Fund,
as Purchaser


By: /s/ Patrick M. Patalino
Name: Patrick M. Patalino
Title: General Counsel


Baron Opportunity Fund,
as Purchaser


By: /s/ Patrick M. Patalino
Name: Patrick M. Patalino
Title: General Counsel





-11-



--------------------------------------------------------------------------------



BlackRock Global Allocation Fund, Inc.,


By: BlackRock Advisors, LLC as Investment Sub-Advisor
as Purchaser
By: /s/ David Clayton
Name: David Clayton
Title: Authorized Signatory


BlackRock Global Allocation V.I. Fund of BlackRock Variable Series Funds, Inc.,


By: BlackRock Advisors, LLC as Investment Sub-Advisor
as Purchaser
By: /s/ David Clayton
Name: David Clayton
Title: Authorized Signatory




BlackRock Global Allocation Portfolio of BlackRock Series Fund, Inc.,


By: BlackRock Advisors, LLC as Investment Sub-Advisor
as Purchaser


By: /s/ David Clayton
Name: David Clayton
Title: Authorized Signatory


BlackRock Global Allocation Fund (Australia),


By: BlackRock Investment Management, LLC, as Investment Manager for BlackRock
Investment Management (Australia) Limited, the Responsible entity of BlackRock
    Global Allocation Fund (Australia)

as Purchaser


By: /s/ David Clayton
Name: David Clayton
Title: Authorized Signatory





-12-



--------------------------------------------------------------------------------





Massmutual Select BlackRock Global Allocation Fund,


By: BlackRock Investment Management, LLC as Investment Sub-Advisor
as Purchaser


By: /s/ David Clayton
Name: David Clayton
Title: Authorized Signatory




JNL/BlackRock Global Allocation Fund of JNL Series Trust,


By: BlackRock Investment Management, LLC as Investment Sub-Advisor
as Purchaser


By: /s/ David Clayton
Name: David Clayton
Title: Authorized Signatory


AZL BlackRock Global Allocation Fund, a series of Allianz Variable Insurance
Products     Trust,


By: BlackRock Investment Management, LLC as Investment Sub-Advisor
as Purchaser


By: /s/ David Clayton
Name: David Clayton
Title: Authorized Signatory


BlackRock Global Allocation Collective Fund,


By: BlackRock Institutional Trust Company, N.A., not in its individual capacity
but as
Trustee of the BlackRock Global Allocation Collective Fund

as Purchaser


By: /s/ David Clayton
Name: David Clayton
Title: Authorized Signatory



-13-



--------------------------------------------------------------------------------



BlackRock Global Funds - Global Allocation Fund,


By: BlackRock Investment Management, LLC as Investment Sub-Advisor
as Purchaser


By: /s/ David Clayton
Name: David Clayton
Title: Authorized Signatory


BlackRock Global Funds - Global Dynamic Equity Fund,


By: BlackRock Investment Management, LLC as Investment Sub-Advisor
as Purchaser


By: /s/ David Clayton
Name: David Clayton
Title: Authorized Signatory


Glenview Capital Partners, LP,


By: Global Capital Management, LLC, as Investment Advisor
as Purchaser


By: /s/ Mark Horowitz
Name: Mark Horowitz
Title: President


Glenview Institutional Partners, LP,


By: Global Capital Management, LLC, as Investment Advisor
as Purchaser


By: /s/ Mark Horowitz
Name: Mark Horowitz
Title: President
 



-14-



--------------------------------------------------------------------------------



Glenview Capital Master Fund, Ltd.,


By: Global Capital Management, LLC, as Investment Advisor
as Purchaser


By: /s/ Mark Horowitz
Name: Mark Horowitz
Title: President


Glenview Capital Opportunity Fund, LP,


By: Global Capital Management, LLC, as Investment Advisor
as Purchaser


By: /s/ Mark Horowitz
Name: Mark Horowitz
Title: President


Glenview Offshore Opportunity Master Fund Ltd,


By: Global Capital Management, LLC, as Investment Advisor
as Purchaser


By: /s/ Mark Horowitz
Name: Mark Horowitz
Title: President


Capital Ventures International,
 
By: Heights Capital Management Inc., its Authorized Agent
as Purchaser


By: /s/ Martin Kobinger
Name: Martin Kobinger
Title: Investment Manager



-15-



--------------------------------------------------------------------------------



Prudential Utility Fund d/b/a Prudential Jennison Utility Fund, a series of
Prudential     Sector Funds, Inc.,


By: Jennison Associates LLC, as the investment sub advisor to Prudential Utility
Fund
d/b/a Prudential Jennison Utility Fund, a series of Prudential Sector Funds,
Inc.

as Purchaser


By: /s/ Ubong Edemeka
Name: Ubong Edemeka
Title: Managing Director of Jennison
Associates LLC and Portfolio Manager to Prudential Utility Fund d/b/a Prudential
Jennison Utility Fund, a series of     Prudential Sector Funds, Inc.


Kingdon Associates,


By: Kingdon Capital Management, L.L.C, in its capacity as agent and investment
advisor
as Purchaser


By: /s/ Alan Winters
Name: Alan Winters
Title: Chief Operating Officer


Kingdon Family Partnership, L.P.,


By: Kingdon Capital Management, L.L.C, in its capacity as agent and investment
advisor
as Purchaser


By: /s/ Alan Winters
Name: Alan Winters
Title: Chief Operating Officer


Kingdon Credit Master Fund L.P.,


By: Kingdon Capital Management, L.L.C, in its capacity as agent and investment
advisor
as Purchaser


By: /s/ Alan Winters
Name: Alan Winters
Title: Chief Operating Officer

-16-



--------------------------------------------------------------------------------





M. Kingdon Offshore Master Fund L.P.,


By: Kingdon Capital Management, L.L.C, in its capacity as agent and investment
advisor
as Purchaser


By: /s/ Alan Winters
Name: Alan Winters
Title: Chief Operating Officer


Luminus Energy Partners Master Fund, Ltd,
as Purchaser


By: /s/ Jonathan Barrett
Name: Jonathan Barrett
Title: Director




Omega Capital Partners, L.P.,


By: Omega Advisors, Inc., in its capacity as investment manager
as Purchaser


By: /s/ David Bloom
Name: David Bloom
Title: Chief Operating Officer


Omega Capital Investors, L.P.,


By: Omega Advisors, Inc., in its capacity as investment manager
as Purchaser


By: /s/ David Bloom
Name: David Bloom
Title: Chief Operating Officer



-17-



--------------------------------------------------------------------------------



Omega Equity Investors, L.P.,


By: Omega Advisors, Inc., in its capacity as investment manager
as Purchaser


By: /s/ David Bloom
Name: David Bloom
Title: Chief Operating Officer


Omega Overseas Partners, Ltd.,


By: Omega Advisors, Inc., in its capacity as investment manager
as Purchaser


By: /s/ David Bloom
Name: David Bloom
Title: Chief Operating Officer


Beta Equities, Inc.,


By: Omega Advisors, Inc., in its capacity as investment manager
as Purchaser


By: /s/ David Bloom
Name: David Bloom
Title: Chief Operating Officer




VMT II, LLC,


By: Omega Advisors, Inc., in its capacity as investment manager
as Purchaser


By: /s/ David Bloom
Name: David Bloom
Title: Chief Operating Officer


Barnabas Health, Inc.,


By: Omega Advisors, Inc., in its capacity as investment manager
as Purchaser


By: /s/ David Bloom
Name: David Bloom
Title: Chief Operating Officer

-18-



--------------------------------------------------------------------------------





Permal LGC Ltd.,


By: Omega Advisors, Inc., in its capacity as investment manager
as Purchaser


By: /s/ David Bloom
Name: David Bloom
Title: Chief Operating Officer




Salient MLP & Energy Infrastructure Fund II,


By: Salient Capital Advisors, LLC, as Investment Manager
as Purchaser


By: /s/ Greg Reid
Name: Greg Reid
Title: President & CEO MLP


Salient MLP Fund, L.P.,


By: Salient Capital Advisors, LLC, as Investment Manager
as Purchaser


By: /s/ Greg Reid
Name: Greg Reid
Title: President & CEO MLP


Salient MLP Fund TE, L.P.,


By: Salient Capital Advisors, LLC, as Investment Manager
as Purchaser


By: /s/ Greg Reid
Name: Greg Reid
Title: President & CEO MLP




Samlyn Onshore Fund, LP,
as Purchaser


By: /s/ Michael Barry
Name: Michael Barry
Title: Authorized Signatory

-19-



--------------------------------------------------------------------------------





Samlyn Offshore Master Fund, Ltd,
as Purchaser


By: /s/ Michael Barry
Name: Michael Barry
Title: Authorized Signatory


American Steadfast, L.P.,


By: Steadfast Capital Management, LP, as attorney-in-fact
as Purchaser


By: /s/ Joseph M. Carney
Name: Joseph M. Carney
Title: Principal & Chief Operating Officer


Steadfast Capital, L.P.,


By: Steadfast Advisors, LP, its general partner
as Purchaser


By: /s/ Joseph M. Carney
Name: Joseph M. Carney
Title: Principal & Chief Operating Officer


Steadfast International Master Fund Ltd.,


By: Steadfast Capital Management, LP, as attorney-in-fact
as Purchaser


By: /s/ Joseph M. Carney
Name: Joseph M. Carney
Title: Principal & Chief Operating Officer


Tortoise Select Opportunity Fund,


By: Tortoise Capital Advisors, L.L.C., as its Investment Advisor
as Purchaser


By: /s/ Matthew Sallee
Name: Matthew Sallee
Title: Managing Director



-20-



--------------------------------------------------------------------------------





Tortoise Power and Energy Infrastructure Fund, Inc.,


By: Tortoise Capital Advisors, L.L.C., as its Investment Advisor
as Purchaser


By: /s/ Matthew Sallee
Name: Matthew Sallee
Title: Managing Director




ZP Master Utility Fund, Ltd.,


By: Zimmer Partners, LP, as investment manager
as Purchaser


By: /s/ Stuart J. Zimmer
Name: Stuart J. Zimmer
Title: Managing Member of General Partner


P Zimmer Ltd.,


By: Zimmer Partners, LP, as investment manager
as Purchaser


By: /s/ Stuart J. Zimmer
Name: Stuart J. Zimmer
Title: Managing Member of General Partner


ZP Energy Fund, L.P.,


By: Zimmer Partners, LP, as investment manager
as Purchaser


By: /s/ Stuart J. Zimmer
Name: Stuart J. Zimmer
Title: Managing Member of General Partner





-21-

